UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1898


SHARON THOMAS,

                 Plaintiff - Appellant,

          v.

CHARLIE NELMS, Individually and in his official capacity as
Chancellor of North Carolina Central University; RAYMOND C.
PIERCE, Individually and in his official capacity as Dean of
the North Carolina Central School of Law; DAVID A. GREEN,
Individually and in his official capacity as Associate Dean
of North Carolina Central University School of Law; ANDRIA
KNIGHT, Individually and in her official capacity as Equal
Opportunity/Affirmative  Action   Director  of   NC  Central
University; NORTH CAROLINA CENTRAL UNIVERSITY; LETITIA K.
MELVIN, University Admin Mgr I; BIJOY K. SAHOO, Individually
and in official capacity as Dean, School of Business; KAYE
WEBB, Individually and in official capacity; VANESSA
GREGORY, Individually and in official capacity - Employee
Relations Manager; LAURIE CHAREST, Individually and in
official capacity; AUDREY CRAWFORD-TURNER, Individually and
in official capacity as Vice Chancellor of Human Resources;
NORTH CAROLINA OFFICE OF ADMINISTRATIVE HEARINGS, CIVIL
RIGHTS DIVISION; JULIA MANN, III, Individually and in
official capacity as Director and Chief ALJ; LAMONT A.
GOINS, Individually and in official capacity as Director,
Civil Rights; JUNE M. SMITH, Individually and in official
capacity as Civil Rights Compliance Manager; JOANNA A.
FRENCH, Individually and in official capacity as Lead Civil
Rights Investigator; TAMMY A. TOMPKINS, Individually and in
official capacity as Lead Civil Rights Investigator; LARRY
D. WILLIAMS, Individually and in official capacity as Civil
Rights Investigator; THE STATE OF NORTH CAROLINA; CHARLES L.
BECTON, Individually and in official capacity as Interim
Chancellor; JEROME GOODWIN, Individually and in official
capacity,

                 Defendants - Appellees.
Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:09-cv-00491-CCE-LPA)


Submitted:   November 19, 2013            Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sharon Thomas, Appellant Pro Se.     Melissa Lou Trippe, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Olga Eugenia Vysotskaya de
Brito, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Sharon     Thomas    appeals       the   district      court’s      order

dismissing her complaint for failing to properly serve process. *

We   have   reviewed    the     record   and    find      no    reversible     error.

Accordingly, we grant Thomas leave to proceed in forma pauperis

and affirm for the reasons stated by the district court.                       Thomas

v. Nelms, No. 1:09-cv-00491-CCE-LPA (M.D.N.C. Apr. 23, 2013).

We   dispense   with    oral    argument     because      the    facts   and    legal

contentions     are   adequately    presented        in   the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




      *
       Thomas also seeks to appeal the district court’s denial of
her Fed. R. Civ. P. 59(e) motion. We conclude that we lack
jurisdiction over an appeal from that motion because Thomas did not
file a new notice of appeal or amend her notice of appeal to
embrace the district court’s order.         See Fed. R. App. P.
4(a)(4)(B)(ii).



                                         3